Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 
Status of Claims
	Claims 1-2, 7-12 and 14-21, 24-26 are pending.   
	Claims 1-2, 7-12 and 14-21, 24-25 have been examined.
	Claims 22-23 have been cancelled in the response filed 5/4/2021.
	Claims 1, 9 and 15 have been amended in the response filed 5/4/2021.
New claims 25-26 have been added in the response filed 5/4/2021.
Claim 26 is withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 26 depends from an .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-12, 14-15, 17-19, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Quintero et al. US 2012/0015852 (hereinafter “Quintero) in view of Weaver et al. US PG PUB 2016/0145486 (hereinafter “Weaver”) and Osburn et al. US Patent No. 4,619,052 (hereinafter “Osburn”).

 Claim 1.    
Quintero teaches:
A method of formulating a wellbore fluid comprising: abstract, drilling fluids;
providing a base fluid; and [0005] base fluid;
adding a precipitated weighting agent to the base fluid, the  precipitated  weighting agent comprising; [0011] iron-oxide, [0023] barium sulfate;
a surface; [0011] teaches “surface-modified nanoparticles” and 
a conductive polymer coating on the surface of the precipitated weighting agent, [0011] teaches surface-modified nanoparticles; electrical conductivity, [0023], other materials, [0029]; coatings, [0012], [0023], [0043]; conductive polymeric coatings, [0041]-[0042].
Claim interpretation: “precipitated weighting agents” refers to “weighting agents formed synthetically from a solution by chemical precipitation as compared to conventional weighting agents formed naturally and mined as a crude material”, from Applicant’s 
Quintero does not teach:
and formed of particles composed of a material having a specific gravity of at least 1.8 or the wellbore fluid has  aspecific gravity up to 3.0. Because the fluid of Quintero meets Applicant’s claim limitations, it may be fairly said that the properties attendant thereto would also be the same. 
blending a precipitated weighting agent and a conductive polymer to form a blended material; heating the blended material such that molecules of the conductive polymer are associated with at least one surface of the precipitated weighting agent to provide a polymer coated weighting agent, wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle or a second main polymer chain comprising a second repeating unit including both an aromatic cycle and a double carbon-carbon bond. 
Weaver teaches this as follows:

preparation includes heating a reducible material (this will be shown below to be Applicant’s claimed conductive polymer), see [0009], [0010], [0011], [0120], [0127], specifically [0134] teaches the reducible material may be heated with a weighting agent, this would naturally cause the precipitated weighting agent to provide a polymer coated weighed agent because the reducible material is taught to be Applicants claimed conductive polymer, i.e. wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle; the reducible material is taught to be polyphenylene oxides, polyphenylene sulfide, see [0037]. These are both conductive polymers that meet the structure limitations of having a first main polymer chain comprising a first repeating unit including an aromatic cycle. [0134] teaches extruding the conductive polymer and blending with the weighting agent. 
Additional relevant teachings: Weaver teaches using his fluid in a drilling operation, see [0187], [0188], [0189], [0190] and [0237] “wherein the wellbore servicing fluid is a drilling fluid.”
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Quintero and use the coating method and conductive polymer of Weaver in a drilling fluid because Quintero teaches to used electrically conductive coated weighted agent in a drilling fluid but is not specific as to all the types of electrically conductive polymers and Weaver teaches a method of coating weighting agents by heating with a conductive polymer suitable for use in a drilling operation so that one of ordinary skill 
Quintero does not specifically teach:
forwarding the blended material through a heat exchanger system using a mixer
the heat exchanger system consists of a thermal desorption system;
Claim interpretation.The term thermal desorption system does not impart any structure to the claim. Generally a thermal desorption system is known as an analytical chemistry instrument where heat breaks apart particles for chemical analysis. Given its broadest reasonable interpretation, the claim means a system capable of applying heat to the particle. This limitation is met by the teaching of Weaver when heat is applied to the particle polymer mixture, see [0134].
Quintero as modified by Weaver do not specifically teach:
the mixer consists of a screw conveyor.
Osburn teaches a mixer that is a screw conveyor, see abstract as a system to move particulate materials through heat transfer systems.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the screw conveyor of Osburn in the drying system of Weaver as a matter of routine substitution of one mixer for another with a reasonable expectation of success since Applicant’s does not show that his particular mixer solves any stated problem or produces unexpected results.
Claim 2.    
Quintero teaches:
wherein the precipitated weighting agent is at least one selected from, calcium carbonate, olivine, strontium sulfate, barium sulfate, magnesium carbonate, calcium magnesium carbonate, iron oxide, magnesium silicate, iron silicate and iron carbonate, [0011] iron-oxide, [0023] barium sulfate.

Claim 7.    
Quintero does not specifically teach:
 wherein: the conductive polymer having the first main polymer chain comprising the first repeating unit coating is selected from the group consisting of polyfluorenes, polyphenylenes, polyphenylene sulfides, polypyrenes, polyazulenes, polynaphthalenes, polypyrroles, polycarbazoles, polyindoles, polyazepines, polythiophenes, poly(3,4- ethylenedioxythiophene), and poly(p-phenylene sulfide); and Page 2 of 11 Schlumberger-PrivateApplication No. 15/580,683SLB Docket No. IS14.9443-US-PCT Response to Non-final Office Action dated April 30, 2020 the conductive polymer having the second main polymer chain comprising the second repeating unit consists of poly(p-phenylene vinylene)
The claim has been amended to delete polyanilines therefrom to overcome a rejection under 35 USC 102 over Quintero. Then the claim was amended to delete polyacetylenes to overcome Quintero in view of Tanguary.
Quintero suggests any conductive polymer may be used, see [0031] “suitable polymers”... “and the like”; [0042] teaches “such materials for modifying electrical conductivity include, but are not necessarily limited to”.
Weaver teaches  Applicants claimed conductive polymer, i.e. wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle; the reducible material is taught to be polyphenylene oxides, polyphenylene sulfide, see [0037]. These are both conductive polymers that meet the structure limitations of having a first main polymer chain comprising a first repeating unit including an aromatic cycle. [0134] teaches extruding the conductive polymer and blending with the weighting agent. 
Additional relevant teachings: Weaver teaches using his fluid in a drilling operation, see [0187], [0188], [0189], [0190] and [0237] “wherein the wellbore servicing fluid is a drilling fluid.” Significantly Weaver teaches to use the drilling fluid during logging operations which requires conductive polymers, see [0189].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Quintero and use the conductive polymer of Weaver in a drilling fluid because Quintero teaches to used electrically conductive coated weighted agent in a drilling fluid for logging purposes but is not specific as to all the types of electrically conductive polymers and Weaver teaches a a conductive polymer suitable for use in a drilling operation and logging so that one of ordinary skill would believe there was a reasonable expectation of success to use the polymer of Weaver in a same drilling and logging operation so that effective drilling could be accomplished.  

Claim 8.    
Quintero teaches:
wherein the base fluid is one selected from an oil-based fluid and an invert emulsion, [0023].


Quintero teaches:
A wellbore fluid comprising: abstract, 
 a base fluid;  [0005] base fluid;
and
a polymer coated weighting agent, [0011] iron-oxide, [0023] barium sulfate; electrical conductivity, [0023], other materials, [0029]; coatings, [0012], [0023], [0043]; polyaniline composites (conductive coating), [0041]-[0042]
comprising:
a precipitated weighting agent; [0011] iron-oxide, [0023] barium sulfate;
having a surface; [0011] teaches “surface-modified nanoparticles” and 
a conductive polymer coating on the surface of the [ precipitated ] weighting agent such that molecules of the conductive polymer are adsorbed and associated with the surface of the precipitated weighting agent, [0011] teaches surface-modified nanoparticles; electrical conductivity, [0023], other materials, [0029]; coatings, [0012], [0023], [0043]; conductive polymeric coatings, [0041]-[0042].
Claim interpretation: “precipitated weighting agents” refers to “weighting agents formed synthetically from a solution by chemical precipitation as compared to conventional weighting agents formed naturally and mined as a crude material”, from Applicant’s specification.  The Examiner takes official notice that nanoparticles meet this definition as they are “formed synthetically from a solution by chemical precipitation as compared to conventional weighting agents formed naturally and mined as a crude material”. Additionally, 
Quintero does not teach:
wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle or a second main polymer chain comprising a second repeating unit including both an aromatic cycle and a double carbon-carbon bond. 
Weaver teaches reducible materials that include Applicants claimed conductive polymer, i.e. wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle; the reducible material is taught to be polyphenylene oxides, polyphenylene sulfide, see [0037]. These are both conductive polymers that meet the structure limitations of having a first main polymer chain comprising a first repeating unit including an aromatic cycle
 Additional relevant teachings:
weighting agents, see [0080], [0082], [0083] (“the salt may be used as a weighting agent to modulate the density”), [0085], [0134], [0138], [0147], [0163] ( 
preparation includes heating a reducible material (this will be shown below to be Applicant’s claimed conductive polymer), see [0009], [0010], [0011], [0120], [0127], specifically [0134] teaches the reducible material may be heated with a weighting agent, this would naturally cause the precipitated weighting agent to provide a polymer coated weighed agent wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle; the reducible material is taught to be polyphenylene oxides, polyphenylene sulfide, see [0037]. These are both conductive polymers that meet the structure limitations of having a first main polymer chain comprising a first repeating unit including an aromatic cycle. [0134] teaches extruding the conductive polymer and blending with the weighting agent. 
Weaver teaches using his fluid in a drilling operation, see [0187], [0188], [0189], [0190] and [0237] “wherein the wellbore servicing fluid is a drilling fluid.”
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Quintero and use the conductive polymer of Weaver in a drilling fluid because Quintero teaches to used electrically conductive polymers in a drilling fluid but is not specific as to all the types of electrically conductive polymers and Weaver teaches electrically conductive polymers suitable for use in a drilling operation so that one of ordinary skill would believe there was a reasonable expectation of success that substituting the polymers of Weaver in a same drilling operation would result in effective drilling operations.

Claim 10.    
Quintero teaches:
 wherein the base fluid is one selected from an oil-based fluid and an invert emulsion, [0023].


Quintero teaches:
wherein the conductive weighting agent is at least one selected from, calcium carbonate, olivine, strontium sulfate, barium sulfate, magnesium carbonate, calcium magnesium carbonate, iron oxide, magnesium silicate, iron silicate and iron carbonate [0011] iron-oxide, [0023] barium sulfate.

Claim 12.    
Quintero does not specifically teach:
 wherein: the conductive polymer having the first main polymer chain comprising the first repeating unit coating is selected from the group consisting of polyfluorenes, polyphenylenes, polyphenylene sulfides, polypyrenes, polyazulenes, polynaphthalenes, polypyrroles, polycarbazoles, polyindoles, polyazepines, polythiophenes, poly(3,4- ethylenedioxythiophene), and poly(p-phenylene sulfide); and Page 2 of 11 Schlumberger-PrivateApplication No. 15/580,683SLB Docket No. IS14.9443-US-PCT Response to Non-final Office Action dated April 30, 2020 the conductive polymer having the second main polymer chain comprising the second repeating unit consists of poly(p-phenylene vinylene)
The claim has been amended to delete polyanilines therefrom to overcome a rejection under 35 USC 102 over Quintero. Then the claim was amended to delete polyacetylenes to overcome Quintero in view of Tanguary.
Quintero suggests any conductive polymer may be used, see [0031] “suitable polymers”... “and the like”; [0042] teaches “such materials for modifying electrical conductivity include, but are not necessarily limited to”.
wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle; the reducible material is taught to be polyphenylene oxides, polyphenylene sulfide, see [0037]. These are both conductive polymers that meet the structure limitations of having a first main polymer chain comprising a first repeating unit including an aromatic cycle. [0134] teaches extruding the conductive polymer and blending with the weighting agent. 
Additional relevant teachings: Weaver teaches using his fluid in a drilling operation, see [0187], [0188], [0189], [0190] and [0237] “wherein the wellbore servicing fluid is a drilling fluid.” Significantly Weaver teaches to use the drilling fluid during logging operations which requires conductive polymers, see [0189].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Quintero and use the conductive polymer of Weaver in a drilling fluid because Quintero teaches to used electrically conductive coated weighted agent in a drilling fluid for logging purposes but is not specific as to all the types of electrically conductive polymers and Weaver teaches a a conductive polymer suitable for use in a drilling operation and logging so that one of ordinary skill would believe there was a reasonable expectation of success to use the polymer of Weaver in a same drilling and logging operation so that effective drilling could be accomplished.

Claim 14.    
Quintero teaches:
wherein the precipitated weighting agent is a natural weighting agent, barium sulfite [0023] is a natural material.

Claim 15.    
Quintero teaches:
A method [0040], during drilling;
comprising drilling at least a section of a wellbore using the wellbore fluid, [0040], during drilling; [0011] iron-oxide, [0023] barium sulfate; electrical conductivity, [0023], other materials, [0029]; coatings, [0012], [0023], [0043]; polyaniline composites (conductive coating), [0041]-[0042];
adding the polymer coated weighting agent to a base fluid to form a wellbore fluid.
a precipitated weighting agent; [0011] iron-oxide, [0023] barium sulfate;
Claim interpretation: “precipitated weighting agents” refers to “weighting agents formed synthetically from a solution by chemical precipitation as compared to conventional weighting agents formed naturally and mined as a crude material”, from Applicant’s specification.  The Examiner takes official notice that nanoparticles meet this definition as they are “formed synthetically from a solution by chemical precipitation as compared to conventional weighting agents formed naturally and mined as a crude material”. Additionally, Quintero teaches at [0034] “However, in contrast, the nanoparticles that are the main topic herein are synthetically formed nanoparticles where size, shape and chemical composition are carefully controlled”. [0035] teaches it is known to modify nanoparticles on the outer surface. 
placing the wellbore fluid into a subterranean well, wherein the wellbore fluid is selected from the group consisting of a drilling fluid, a cementing fluid, a packing fluid, a work-over or repairing fluid, a well killing fluid, and a spacer fluid; see [0147] teaches using the fluid as a drilling fluid.

Quintero does not teach:
blending a precipitated weighting agent and a conductive polymer to form a blended material; feeding the blended material into a heat exchange system; Page 3 of 11heating the precipitated weighting agent to a temperature sufficient to react a monomer of the conductive polymer onto the precipitated weighting agent to form a polymer coated weighting agent; . Claim Interpretation: heat exchange system means any system capable of heating. 
Quintero does teach: [0011] teaches surface-modified nanoparticles; electrical conductivity, [0023], other materials, [0029]; coatings, [0012], [0023], [0043]; conductive polymeric coatings, [0041]-[0042].
Weaver teaches this as follows:
weighting agents, see [0080], [0082], [0083] (“the salt may be used as a weighting agent to modulate the density”), [0085], [0134], [0138], [0147], [0163] ( 
preparation includes heating a reducible material (this will be shown below to be Applicant’s claimed conductive polymer), see [0009], [0010], [0011], [0120], [0127], specifically [0134] teaches the reducible material may be heated with a weighting agent in an extruder wherein the conductive polymer has a first main polymer chain comprising a first repeating unit including an aromatic cycle; the reducible material is taught to be polyphenylene oxides, polyphenylene sulfide, see [0037]. These are both conductive polymers that meet the structure limitations of having a first main polymer chain comprising a first repeating unit including an aromatic cycle. [0134] teaches extruding the conductive polymer and blending with the weighting agent. 
Additional relevant teachings: Weaver teaches using his fluid in a drilling operation, see [0187], [0188], [0189], [0190] and [0237] “wherein the wellbore servicing fluid is a drilling fluid.”
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Quintero and use the coating method and conductive polymer of Weaver in a drilling fluid because Quintero teaches to used electrically conductive coated weighted agent in a drilling fluid but is not specific as to all the types of electrically conductive polymers and Weaver teaches a method of coating weighting agents by heating with a conductive polymer suitable for use in a drilling operation so that one of ordinary skill would believe there was a reasonable expectation of success to use the coating method and polymer of Weaver in a same drilling operation so that effective drilling could be accomplished.
Quintero does not specifically teach:
forwarding the blended material through a heat exchanger system using a mixer
the heat exchanger system consists of a thermal desorption system;

Quintero as modified by Weaver do not specifically teach:
the mixer consists of a screw conveyor.
Osburn teaches a mixer that is a screw conveyor, see abstract as a system to move particulate materials through heat transfer systems.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the screw conveyor of Osburn in the drying system of Weaver as a matter of routine substitution of one mixer for another with a reasonable expectation of success since Applicant’s does not show that his particular mixer solves any stated problem or produces unexpected results.

Claim 17.    
Quintero teaches:
wherein the conductive weighting agent is at least one selected from calcium carbonate, olivine, strontium sulfate, barium sulfate, magnesium carbonate, calcium magnesium carbonate, iron oxide, magnesium silicate, iron silicate and iron carbonate [0011] iron-oxide, [0023] barium sulfate.

Quintero teaches:
wherein the base fluid is selected from an oil-based fluid or an invert emulsion, [0023].

Claim 19.    
Quintero teaches:
further comprising acquiring at least one of an electrical log and a resistivity log of the subterranean formation surrounding the section of a wellbore, [0041].

Claim 21:
Quintero does not specifically teach:
wherein the heat exchange system is a thermal desorption system.  Claim interpretation.
The term thermal desorption system does not impart any structure to the claim. Generally a thermal desorption system is known as an analytical chemistry instrument where heat breaks apart particles for chemical analysis. Given its broadest reasonable interpretation, the claim means a system capable of applying heat to the particle. This limitation is met by the teaching of Weaver when heat is applied to the particle polymer mixture, see [0134]. 

Claim 24: 
Quintero teaches:
wherein the wellbore consists of a drilling fluid, see title.


Quintero does not specifically teach:
in the absence of a dry blending process.
Claim 25 depends from claim 9 which is an composition of matter claim. How the composition is made is of no moment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Quintero et al. US 2012/0015852 (hereinafter “Quintero) in view of in view of in view of Weaver et al. US PG PUB 2016/0145486 (hereinafter “Weaver”) as set forth above and further in view of Villarreal et al. US PG PUB 2014/0087974 (hereinafter “Villarreal”).

Quintero as modified by Weaver do not teach:
wherein the conductive polymer is selected from the group consisting of polyfluorenes, polypyrenes, polyazulenes, polynaphthalenes, polypyrroles, polycarbazoles, polyindoles, polyazepines, polythiophenes, poly(3,4-ethylenedioxythiophene), polyacetylenes, and combinations thereof.
 Villarreal teaches coated weighting agents where the coating may be conductive, see [0048] and the coating may comprise polyacetylene, see [0050].
It would have been obvious to one having ordinary skill in the art at the time of Applicant's effective filing date to modify Quintero and use the polyacetylene polymer as a coating for the weighting agents because Villarreal suggests that this polymer is a . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Quintero et al. US 2012/0015852 (hereinafter “Quintero) in view of Weaver et al. US PG PUB 2016/0145486 (hereinafter “Weaver”) as set forth above and further in view of Price et al. WO 2014/066295 (hereinafter “Price”), cited by Applicant. 
 
Claim 20.  
Quintero teaches:
 further comprising: collecting the electrical log, [0041]
Quintero does not specifically teach:
 refining a drill location based on the collected electrical log.
Price teaches electrically conductive weighting fluids for use in drilling to aid in electrical logging of the well, comprising acquiring an electrical log, see abstract. Price teaches to alter the drill location based on the electrical log, see claim 14.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify Quintero and move the drilling location if the log suggests because Price teaches this will result in more effective drilling.



Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues “Quintero does not disclose, teach, and/or suggest at least a conductive polymer having a first main polymer chain comprising a first repeating unit including an aromatic cycle or a second main polymer chain comprising a second repeating unit including both an aromatic cycle and a double carbon-carbon bond, as set forth in amended independent claims 1 and 9”. Applicant also argues the secondary reference Tanguay does not teach this limitation. Applicant also argues “neither Quintero nor Tanguay, taken singly or in combination, teaches or suggests at least a conductive polymer having the first main polymer chain comprising the first repeating unit comprises at least one selected from the group consisting of polyfluorenes, polyphenylenes, polyphenylene sulfides, polypyrenes, polyazulenes, polynaphthalenes, polypyrroles, polycarbazoles, polyindoles, polyazepines, polythiophenes, poly(3,4-ethylenedioxythiophene), and poly(p-phenylene sulfide, and the conductive polymer having the second main polymer chain comprising the second repeating unit consists of poly(p-phenylene vinylene, as set forth in amended dependent claims 7 and 12”.  These limitations to claims 1 and 9 was added by amendment in the last response filed 8/27/2020. The Examiner notes these limitations are not recited in independent claim 15 or any claim dependent therefrom.
Having given the amendment its due consideration the rejection has been amended to show that these limitations are obvious over the prior art as set forth in the rejections of claims 1 and 9 above. Applicant has provided no argument why the claims, as amended would not be 
Applicant argues that the amendment to claim 15 makes the claim patentable because “Tanguay is specifically directed to only fracturing fluids comprising a proppant. Nowhere does Tanguay even mention use of the proppant in a drilling fluid, a cementing fluid, a packing fluid, a work-over or repairing fluid, a well killing fluid, or a spacer fluid. Therefore, a skilled artisan would not have been motivated to modify the drilling fluid of Quintero with the proppant of Tanguay’s fracturing fluid to achieve the presently claimed wellbore fluid, selected from the group consisting of a drilling fluid, a cementing fluid, a packing fluid, a work-over or
repairing fluid, a well killing fluid, and a spacer fluid, as alleged by the Patent Office.” The Examiner respectfully disagrees with Applicant’s conclusion. However, in order to expedite prosecution Tanguay has been replaced with Weaver. Accordingly, this argument is moot.
	Applicant’s arguments regarding claim 20 are moot because they rely on the arguments against Tanguay.
	Applicant’s arguments regarding claims 7, 12 and 16 are moot because they rely on the arguments against Tanguay.
	This action is made final not because of Applicant’s arguments against Tanguay or Quintero but because Applicant deleted polyacetylene as the conductive polymer and further limited claims 1, 7, 9 and 12 reciting conductive polymers not taught in Quintero and/or Tanguay.  


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /CHARLES R NOLD/Examiner, Art Unit 3674